ICJ_056_FisheriesJurisdiction_DEU_ISL_1972-08-17_ORD_01_NA_02_EN.txt. 37

DISSENTING OPINION OF JUDGE PADILLA NERVO

1 am unable to concur in the Order of the Court, and therefore I voted
against its adoption.

In my view, the Court should not have indicated measures of protec-
tion. Notwithstanding contrary opinion, the special features of this case
do not justify such measures against a State which denies the jurisdiction
of the Court, which is not a party to these proceedings and whose rights
as a sovereign State are thereby interfered with.

The claim of the Republic of Iceland to extend its fisheries jurisdiction
to a zone of 50 nautical miles around Iceland, has not been proved to be
contrary to international law.

The question regarding the jurisdiction of the Court has not been fully
explored. It relies mainly as a source of its jurisdiction on the Exchange of
Notes of 19 July 1961, an agreement which the Republic of Iceland con-
tends has fully achieved its purpose and object, and the provisions of
which it considers no longer to be applicable and, consequently, termina-
ted.

The Minister for Foreign Affairs of Iceland sent to the Registrar on
27 June 1972 a letter regarding the filing on 5 June 1972 of an Application
by the Government of the Federal Republic of Germany, instituting
proceedings against Iceland.

With that letter were sent several documents dealing with the back-
ground and termination of the Agreement of 19 July 1961, and “with
the changed circumstances resulting from the ever-increasing exploitation
of the fishery resources in the seas surrounding Iceland”.

The letter refers to the dispute with the Federal Republic, which op-
posed the 12-mile fishery limit established by the Icelandic Government
in 1958, and to the 1961 Exchange of Notes.

Iceland states that “the 1961 Exchange of Notes took place under
extremely difficult circumstances”.

Paragraph 5 of the Application by the Federal Republic instituting
proceedings refers to

“incidents involving, on the one hand, Icelandic coastguard vessels
and, on the other hand, British fishing vessels and fisheries protection
vessels of the Royal Navy of the United Kingdom”.

It appears from the above-quoted statements, that such circumstances
were not the most appropriate to negotiate and conclude the 1961 Agree-
ment.

Il
38

FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

The Foreign Minister of Iceland further indicates:

ga

“The agreement by which that dispute was settled, and conse-
quently the possibility of such recourse to the Court (to which the
Government of Iceland was consistently opposed as far as concerns
disputes over the extent of its exclusive fisheries jurisdiction),
was not of a permanent nature. In particular, an undertaking for
Judicial settlement cannot be considered to be of a permanent nature.
There is nothing in that situation, or in any general rule of contem-
porary international law, to justify any other view.

After the termination of the agreement recorded in the Exchange
of Notes of 1961, there was on 5 June 1972 no basis under the Statute
for the Court to exercise jurisdiction in the case to which the Govern-
ment of the Federal Republic refers.

The Government of Iceland, considering that the vital interests of
the people of Iceland are involved, respectfully informs the Court
that it is not willing to confer jurisdiction on the Court in any case
involving the extent of the fishery limits of Iceland, and specifically
in the case sought to be instituted by the Government of the Federal
Republic of Germany on 5 June 1972.”

In the Anglo-Iranian Oil Co. case, Judges Winiarski and Badawi Pasha
ve the following reasons for their dissenting opinion which, in my view,

are applicable and valid in the present case:

“The question of interim measures of protection is linked, for the
Court, with the question of jurisdiction; the Court has power to
indicate such measures only if it holds, should it be only provisionally,
that it is competent to hear the case on its merits.” (.C./. Reports
1951, p. 96.)

“In international law it is the consent of the parties which confers
jurisdiction on the Court; the Court has jurisdiction only in so far
as that jurisdiction has been accepted by the parties. The power
given to the Court by Article 41 is not unconditional; it is given for
the purposes of the proceedings and is limited to those proceedings.
If there is no jurisdiction as to the merits, there can be no jurisdic-
tion to indicate interim measures of protection. Measures of this
kind in international law are exceptional in character to an even
greater extent than they are in municipal law; they may easily be
considered a scarcely tolerable interference in the affairs of a sover-
eign State.” (/bid., p. 97.)

“We find it difficult to accept the view that if-prima facie the total
lack of jurisdiction of the Court is not patent, that is, if there is a
possibility, however remote, that the Court may be competent, then
it may indicate interim measures of protection. This approach, which
also involves an element of judgment, and which does not reserve to
any greater extent the right of the Court to give a final decision as to
39 HISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

its jurisdiction, appears however to be based on a presumption in
favour of the competence of the Court which is not in consonance
with the principles of international law. In order to accord with these
principles, the position should be reversed: if there exist weighty
arguments in favour of the challenged jurisdiction, the Court may
indicate interim measures of protection; if there exist serious doubts
or weighty arguments against this Jurisdiction such measures cannot
be indicated.” (/hid., p. 97.)

In my opinion such doubts do exist in the present case.

The Exchange of Notes on which the Application founds the jurisdic-
tion of the Court, dated 19 July 1961, makes reference to the Resolution
of the Parliament of Iceland of 5 May 1959, which declared that a recog-
nition of the rights of Iceland to fisheries limits extending fo the whole
continental shelf “should be sought”.

In the Note of 19 July 1961 it is stated that: “The Icelandic Government
shall continue to work for the implementation of the Althing Resolution
of 5 May 1959, regarding the extension of the fishery jurisdiction of Ice-
land...”

The claim of Iceland that its continental shelf must be considered to be
a part of the country itself, has support in the Convention on this subject,
done at Geneva on 29 April 1958.

This Court, in its Judgment of 20 February 1969, stated:

‘... the most fundamental of all the rules of law relating to the conti-
nental shelf, enshrined in Article 2 of the 1958 Geneva Convention, ...
namely that the rights of the coastal State in respect of the area of
continental shelf that constitutes a natural prolongation of its land
territory into and under the sea exist ipso factoand ab initio, by virtue of
its sovereignty over the land, and as an extension of it in an exercise
of sovereign rights for the purpose of exploring the seabed and
exploiting its natural resources. In short, there is here an inherent
right. In order to exercise it, no special legal process has to be gone
through, nor have any special legal acts to be performed. Its existence
can be declared (and many States have done this) but does not need
to be constituted. Furthermore the right does not depend on its being
exercised. To echo the language of the Geneva Convention, it is
‘exclusive’ in the sense that if the coastal State does not choose to
explore or exploit the areas of shelf appertaining to it, that is its
own affair, but no one else may do so without its express consent.”
(.C.J. Reports 1969, p. 22, para. 19.)

The Government of Iceland in its information and documents sent
to the Court, has given well-founded reasons and explanations of tts
sovereign right to extend its fisheries jurisdiction to the entire continental
shelf area.

13
40 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

The coastal fisheries in Iceland have always been the foundation of the
country’s economy.

The coastal fisheries are the conditio sine qua non for the Icelandic
economy; without them the country would not have been habitable.

Iceland rests on a platform or continental shelf whose outlines follow
those of the country itself. In these shallow underwater terraces, ideal
conditions are found for spawning areas and nursery grounds upon whose
preservation and utilization the livelihood of the nation depends. It is
increasingly being recognized that coastal fisheries are based on the special
conditions prevailing in the coastal areas which provide the necessary
environment for the fishstocks. This environment is an integral part of the
natural resources of the coastal State.

The continental shelf is really the platform of the country and must be
considered to be a part of the country itself.

The vital interests of the Icelandic people are therefore at stake. They
must be protected.

The priority position of the coastal State has then always been recog-
nized through the system of fishery limits. In the past these limits have to
a great extent not been established with any regard to the interests of the
coastal State. They owe their origin rather to the preponderant influence
of distant water fishery nations, who wished to fish as close as possible to
the shores of other nations, frequently destroying one area and then pro-
ceeding to another.

In a system of progressive development of international law the ques-
tion of fishery limits has to be reconsidered in terms of the protection and
utilization of coastal resources regardless of other considerations which
apply to the extent of the territorial sea. The international community
has increasingly recognized that the coastal fishery resources are to be
considered as a part of the natural resources of the coastal State. The
special situation of countries who are overwhelmingly dependent on
coastal fisheries, was generally recognized at both Geneva Conferences in
1958 and 1960. Since then this view has found frequent expression both
in the legislation of various countries and in important political state-
ments. The course of events is decidedly progressing in this direction.

Reiterating the considerations which lead the Government of Iceland
to issue new regulations relating to exclusive fisheries jurisdiction in the
continental shelf area, it stated the following:

“In the aide-mémoire of 31 August, 1971, it was intimated that
in order to strengthen the measures of protection essential to safe-
guard the vital interests of the Icelandic People in the seas surroun-
ding its coasts, the Government of Iceland now finds it essential to
extend further the zone of exclusive fisheries jurisdiction around its
coasts to include the areas of sea covering the continental shelf.

14
4! FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

It was further stated that in the opinion of the Icelandic Government,
the object and purpose of the provisions in the 1961 Exchange of
Notes for recourse to judicial settlement in certain eventualities have
been fully achieved. The Government of Iceland, therefore, considers
the provisions of the Notes exchanged no longer to be applicable and
consequently terminated.” (Government of Iceland’s Aide-Mémoire
of 24 February 1972, Annex H to Application of the Federal Re-
public.)

“...In the period of ten years which has elapsed, the Government
of the Federal Republic enjoyed the benefit of the Icelandic Govern-
ment’s policy to the effect that further extension of the limits of
exclusive fisheries jurisdiction would be placed in abeyance for a
reasonable and equitable period. Continuation of that policy by the
Icelandic Government, in the light of intervening scientific and
economic evolution (including the ever greater threat of increased
diversion of highly developed fishing effort to the Icelandic area) has
become excessively onerous and unacceptable, and is harmful to the
maintenance of the resources of the sea on which the livelihood of
the Icelandic people depends.’ (Government of Iceland's Aide-
Mémoire of 31 August 1971, Annex D to Application of the Federal
Republic.)

In the request by the Government of the Federal Republic for the indi-
cation of interim measures of protection the grounds of the request are
stated at length.

It is stated therein that Iceland’s regulations to extend the limits of its
fisheries jurisdiction, if carried into effect for any substantial period,
would result in an immediate and irreparable damage to the fisheries of
the Federal Republic of Germany and the related industries, and that such
damage could not be remedied by the payment of an indemnization by
Iceland.

Another argument is that the distant water fishing vessels of the Federal
Republic of Germany cannot compensate the loss of their fishing grounds
off Iceland by directing their activities to other areas; the range of wet
fish trawlers is limited by technical and economic factors.

It is claimed that any intensification of fishing effort by vessels of the
Federal Republic diverted from the Iceland area would (among other
things) depress the profits of the traditional coastal fisheries in the nearer
fishing grounds of the fleet of the Federal Republic.

The request for interim measures states (para. 13):

“Tt can be concluded therefore that trawlers such as have been
fishing traditionally in the high seas around Iceland which are
equipped with expensive technical gear and which operate on high
42 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

costs, could not, if excluded from the high seas around Iceland, hope
to find other fishing grounds where they could continue their activi-
ties under comparable and economic conditions.”

Not only Iceland but many coastal States in all regions of the world
know by experience the harmful effects of the ever greater threat of highly
developed fishing effort near their shores, by foreign fishing fleets equip-
ped—tike the modern trawlers of the Federal Republic of Germany—with
expensive technical gear.

The arguments developed in the request for measures of protection and
in the oral hearing of 2 August 1972, appear, in my view, to have as their
real object the protection of the interests, financial or economic, of private
fishing enterprises rather than the ‘rights’ of the Federal Republic.

Furthermore, the existence of those rights cannot be taken for granted.
This matter belongs to the merits of the case, to be decided when the Court
deals with them.

The assertion that the indication or interim measures of protection
in no way prejudges the rights which the Court may subsequently adjudge
to belong either to the Applicant or to the Respondent, is an assertion
contradicted by the obvious implication that questionable rights are
presumed to exist by the mere fact of indicating measures intended to
protect them.

The measures indicated in the Order have the character of a preliminary
decision on the merits. The implementation of those measures will amount
to execution of such a preliminary decision. This fact cannot be denied
simply by asserting that such measures in no way prejudge the substance
of the case.

The claim of immediate and irreparable damage is based on the
assumption that the dispute on the merits or even the jurisdictional issue,
will not be settled by the Court for many years.

That is a wrong assumption and therefore the plea of a disruption of the
whole fishing industry will not have any force or weight if the Court,
as should be expected, does consider the matter of jurisdiction before the
end of this year.

The Applicant has invoked Article 53 of the Statute and calls upon the
Court to decide in favour of its claim.

According to paragraph 2 of that Article, the Court must, first of all,
satisfy itself that it has jurisdiction.

Relevant to the issue of jurisdiction is the provision in Article 61, para-
graph 1, of the Rules: ‘A request for the indication of interim measures
of protection may be filed at any time during the proceedings in the case
in connection with which it is made.”

The objective requirement ratione temporis for the exercise of this juris-
diction is, that the request is filed during the proceedings in the case.

16
43 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

“If it is clear on the face of the document instituting proceedings
that the jurisdiction of the Court to hear the case on its merits
requires some step on the part of the respondent State for its per-
fection, then, ... there will be no ‘proceedings’ and consequently no
inherent jurisdiction to indicate provisional measures, until that step
has been taken.” (Rosenne, The Law and Practice of the International
Court, Chap. X11, Incidental Jurisdiction, p. 424.)

The Government of Iceland, on 28 July 1972, acknowledged receipt
of a telegram from the Registrar of the Court concerning the request of
the Federal Republic of Germany. for interim measures, filed 21 July
1972. The message from the Government of Iceland states in part:

“there is no basis for the request to which your telegram refers.
In any event the Application of 5 June 1972 refers to the legal position
of the two States and not to the economic position of certain private
enterprises or other interests in one of those States ... Without pre-
judice to any of its previous arguments the Government of Iceland
objects specifically to the indication by the Court of provisional
measures under Article 41 of the Statute and Article 61 of the Rules
of the Court in the case to which the Government of the Federal
Republic refers, where no basis for jurisdiction is established.”
(Emphasis added.)

In the Exchange of Notes of 19 July 1961, the agreement already
envisaged the prospect that the Republic of Iceland would extend the
fisheries jurisdiction beyond the 12-mile limit.

If it is contrary to international law to envisage such extension, the
Federal Republic of Germany and the United Kingdom would not have
accepted the inclusion of such statement in the formal exchange of notes.

There is in such exchange of notes an implicit recognition of the right
of Iceland to extend its fisheries jurisdiction.

The Federal Republic, in view of its recognition of the exceptional
importance of coastal fisheries to the Icelandic economy, accepted the
proposals put forward by the Government of Iceland, among them, the
proposal contained in paragraph 5, which states that “‘the Government of
Iceland shall continue to work for the implementation of the Althing
Resolution of 5 May 1959 regarding the extension of the fishery jurisdic-
tion of Iceland”, which declares that a recognition of its rights to the
whole continental shelf should be sought, as provided in the Law con-
cerning the Scientific Conservation of the Continental Shelf Fisheries of
1948.

The Federal Republic did not object to the existence of such rights, it
accepted the proposal which contained as counterpart or consideration

17
44 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

the obligation of Iceland to give six months’ notice of any such extension.

If a dispute did arise in respect of such extension, it would not affect the
previous implicit recognition of Iceland’s right to extend its fisheries
jurisdiction.

The most essential asset of coastal States is to be found in the living
resources of the sea covering their continental shelf and in the fishing zone
contiguous to their territorial sea.

The progressive development of international law entails the recognition
of the concept of the patrimonial sea, which extends from the territorial
waters to a distance fixed by the coastal State concerned, in exercise of
its sovereign rights, for the purpose of protecting the resources on which
its economic development and the livelihood of its people depends.

This concept is not a new one. It has found expression ir declarations
by many governments proclaiming as their international maritime policy,
their sovereignty and exclusive fisheries jurisdiction over the sea con-
tiguous to their shores.

There are nine States which have adopted a distance of 200 nautical
miles from their shores as their exclusive fisheries jurisdiction. Some
of them have enacted and enforced regulations to that effect since 20
years ago, when the “Santiago Declaration” was signed by the Govern-
ments of Chile, Ecuador and Peru in August 1952.

My last observation is the following. The claim of irremediable damages
to the Applicant has not, in my opinion, been proved. They are only
allegations that the fishing enterprises would suffer financial losses and
also allegations that the eating habits of people in the countries concerned
will be disturbed. Such an argument cannot, in my opinion, be opposed
to the sovereign rights of Iceland over its exclusive jurisdiction and the
protection of the living resources of the sea covering its continental shelf.
The Order does not strike, in my view, a fair balance between the two
sides as required by the relevant article of the Statute. The restrictions
indicated in the Order are obviously against Iceland, interfering with
its unlimited right to legislate over its own territory as it considers it
essential (cf. para. 1, sub-para. (d), of the operative clause of the Court’s
Order). In the measures indicated in that Order the only substantial
restriction to the Applicant consists in limiting the amount of its annual
catch to 119,000 metric tons instead of its claim to 120,000 metric tons,
1,000 metric tons less than the Applicant had asked for in its request for
measures of protection. All the other measures of protection requested in
the Application the Court had accepted. On this aspect also 1 am not
able to agree with the indication of measures in the Order of the Court.

(Signed) Luis PADILLA NERVO.
